USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
FLORENTINO MELGAREJO, on behalf of DOC #: —_____
himself, individually, and on behalf of all others DATE FILED: __ 12/9/2019 __
similarly-situated,
Plaintiff,

-against- 19 Civ. 2439 (AT)

NEW YORK FISH & VEGETABLE, INC., d/b/a ORDER

“NY FISH AND VEGETABLES,” and LEE'S
FISH & FRUIT, INC., and DAVID LEE,
individually,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for December 9, 2019 is ADJOURNED to
December 13, 2019, at 11:00 a.m.

SO ORDERED.

Dated: December 9, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
